Citation Nr: 0534547	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  96-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for status post repair 
of left knee derangement, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for arthritis of the 
left knee, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran had active military service from May 1974 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal initially from a September 1995 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

In the September 1995 rating decision the RO increased the 
evaluation assigned the veteran's residuals of left knee 
derangement, status post ligament repair, from 10 percent to 
20 percent effective March 6, 1995, the date of claim.  The 
veteran appealed this rating decision.  In an April 2003 
rating decision the RO increased the rating for the status 
post ligament repair to 30 percent effective in March 1995, 
and in November 2003 the RO assigned a separate 10 percent 
rating for arthritis of the right knee effective in March 
1995.  The veteran disagreed with this rating action and a 
statement of the case on this issue was subsequently sent 
him.  The Board concludes that the issue of an increased 
rating for the status post ligament repair remains on appeal, 
and the fact that he is now rated at the maximum under the 
rating code cited by the RO does not end the appeal, 
particularly where the veteran's concern has been to obtain 
an increased rating for his left knee condition, regardless 
of the diagnoses.  Likewise, the issue of the separate 10 
percent rating based on arthritis is a part and parcel of the 
originally appealed rating for his left knee condition, and 
the issues now before the Board are as stated on the title 
page.  

This matter was previously before the Board in February 2000 
and February 2001, at which times it was remanded for 
additional development.


FINDINGS OF FACT

1.  The veteran's status post repair of left knee derangement 
is rated at the maximum schedular criteria for subluxation or 
instability of the knee.  Ankylosis or nonunion of the tibia 
and fibula are not shown.

2.  The veteran's arthritis of the left knee is manifested by 
essentially normal motion with extension to 0 degrees and 
flexion ranging from 130 to 150 degrees on several 
examinations.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
status post repair of left knee derangement are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, 
Diagnostic Code 5257 (2005).

2.  .  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010-5003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board notes that, during the pendency of this appeal, 
there has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the veteran in December 2003 and January 2005.  In 
addition, he was informed of what evidence was needed to 
support his claim in numerous statements of the case and 
supplemental statements of the case.

In this case, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  He was specifically advised of the type of 
evidence which would establish the claim and he was afforded 
additional time to submit such evidence.  Thus, he has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help the claim and notice of 
how the claim was still deficient.  The veteran was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1) in the January 
2005 letter.  He was advised of how and where to send this 
evidence and how to ensure that it was associated with his 
claim.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The veteran, however, was 
provided notice which was adequate.  Following the December 
2003 and January 2005 notices, the June 2005 statement of the 
case issued constituted subsequent process.  The veteran has 
not shown how any error was prejudicial.  Moreover, the 
essential fairness of the adjudication was not affected.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and opinions.  He was 
specifically advised of the type of evidence that would 
establish the claim.  He has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help the claim and notice of how the claim was still 
deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the veteran.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The veteran has had sufficient notice of the 
type of information needed to support and the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist him.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Increased Ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected status post repair of left 
knee derangement is rated as 30 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 
5257 applies to recurrent subluxation or lateral instability 
of the knee and provides a 10 percent disability rating when 
the disability is slight, a 20 percent disability rating when 
moderate, and a 30 percent disability rating when severe.  30 
percent is the maximum rating under this code.

The veteran's service-connected arthritis of the left knee is 
currently evaluated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5260.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 applies to traumatic arthritis 
and provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Pursuant to 
Diagnostic Code 5003, arthritis established by x- ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 
4.40, 4.45.  The U.S. Court of Appeals for Veterans Claims 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board notes that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

On VA examination in July 1995 the veteran complained of a 
recent sudden popping in his left knee, since which he had 
had pain and a feeling of giving way in the knee and had had 
difficulty climbing stairs, kneeling, squatting and running.  
Examination revealed healed nontender incisional scars, range 
of motion from -10 to 130 degrees, evidently deficient 
anterior cruciate ligament, 2+ drawer sign anteriorly, 
positive pivot-shift, 1+ medial laxity and mild patellar 
crepitus.  McMurray's sign was negative, and there was no 
effusion.  X-rays of the left knee were noted to be normal, 
and 1995 magnetic resonance imaging (MRI) was noted to show 
absent anterior cruciate ligament and lateral meniscus.  The 
diagnoses were cruciate deficient knee with mild to moderate 
instability and probably early degenerative joint disease of 
the patella.

VA outpatient treatment reports from January 1995 to March 
1996 show complaints of pain, locking, popping and laxity in 
the left knee.  Range of motion was 0 to 135 degrees in 
February 1996, and moderate medial compartment degenerative 
changes were noted on X-ray study in 1996.

On VA examination in June 1997 the veteran complained of left 
knee pain on kneeling, squatting, climbing or walking on 
uneven ground.  The knee felt loose and "sloppy"; it popped 
and occasionally gave-way and swelled.  It felt weak when he 
worked as a carpenter.  On examination range of knee motion 
was from 0 to 140 degrees.  There was 2+ anterior drawer 
sign, 1+ medial lateral laxity, patella click, negative 
pivot-shift test and negative McMurray's sign.The diagnoses 
were instability of the left knee and early degenerative 
arthritis.

On VA examination in May 2002 the examiner noted the 
veteran's history of surgery in 1979 at which time medial 
meniscectomy was performed with advancement of the medial 
collateral ligament but no significant correction of the 
anterior cruciate ligament deficiency.  The veteran 
complained of daily knee pain on a scale of 5 to 8 out of 10 
and giving way 2 to 3 times a week, sometimes daily.  
Examination revealed range of motion from 0 to 150 degrees, 
no palpable effusion, medial joint line tenderness, 4+ 
anterior drawer sign, and positive Lachmann's sign for 
anterior cruciate deficiency.  Medial, lateral, collateral 
and posterior cruciate ligaments were stable.  Mild 
crepitation was noted on range of motion.  Thigh and calf 
circumferences were measured, and some sensory loss was noted 
over the medial aspect of the knee to the midcalf.  X-rays 
showed degenerative changes of the left knee, and MRI showed 
complete medial meniscectomy, complete disruption of the 
anterior cruciate ligament and a small effusion.  The 
examiner remarked that he would consider this to be severe 
instability of the left knee with advancing degenerative 
osteoarthritic changes.  The condition, with increased 
fatigue, instability and pain, affected his ability to 
perform as a carpenter, and the examiner further noted that 
the veteran would have to consider alternative work that did 
not require as much bending, squatting and time and 
dependence on his leg.

A June 2002 general medical examination noted left knee range 
of motion from 0 to 130 degrees, marked tenderness of the 
medial knee and instability on the drawer sign.  

Status post repair of left knee derangement

The veteran's status post repair of left knee derangement has 
been rated as 30 percent disabling under Diagnostic Code 5257 
from March 1995, or during the entire relevant period of this 
claim and appeal.  30 percent is the maximum rating under 
this code, and consequently, a higher rating cannot be 
granted.  Moreover, as 30 percent is the maximum rating and 
Diagnostic Code 5257 is not based on limitation of motion, no 
higher rating can be considered under 38 C.F.R. §§ 4.40, 4.45 
or DeLuca v. Brown, 8 Vet. App. 202 (1995).

A higher rating for the status post derangement repair is not 
available under Diagnostic Code 5256 or 5262 because the 
veteran's right knee is not ankylosed and there is no 
nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (ankylosis of the knee), 5262 
(impairment of the tibia and fibula).

Arthritis of the left knee

The 10 percent rating in effect for arthritis of the 
veteran's left knee contemplates some mild limitation of 
motion under Diagnostic Code 5010-5003.  Under the rating 
schedule a noncompensable rating is assigned for knee 
extension limited to 5 degrees.  Except for one examination 
in July 1995 that showed hyperextension of the knee, all 
other examinations have shown 0 degrees, or normal, 
extension.  The left knee limitation of motion does not meet 
the criteria for even a noncompensable rating under 
Diagnostic Code 5261, and a higher rating is not warranted 
based on any limitation of extension.  The scheduler criteria 
also provide a noncompensable rating for flexion of the knee 
limited to 60 degrees.  Here, flexion of the left knee has 
been between 130 and 150 degrees on the various examinations, 
and, consequently, as the left knee limitation of motion does 
not meet the criteria for even a noncompensable rating under 
Diagnostic Code 5260, a higher rating cannot be assigned on 
the basis of limitation of flexion.  Again, ankylosis is not 
shown, so Diagnostic Code 5256 is not for application.

Even considering the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 and DeLuca, supra, a higher evaluation for arthritis 
of the veteran's knee is not warranted.  Although the 
examiner in 2002 noted that with increased fatigue, 
instability and pain, the left knee disorder affected the 
veteran's ability to perform his carpentry job, the evidence 
does not show that flare-ups of symptoms and/or increased 
fatigability results in limitation of motion to a degree as 
to warrant a 20 percent rating.  See Diagnostic Codes 5260, 
5261.  The 10 percent rating assigned under Diagnostic Code 
5010-5003 contemplates limitation of motion manifested by 
swelling and painful motion.  Moreover, it is apparent from 
the examinations that the instability of the left knee is the 
primary factor in the functional impairment of the veteran's 
knee, not the limitation of motion.  His knee instability is 
rated at the maximum rating for severe knee disability. 

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  An extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) may be assigned in exceptional cases where the 
schedular evaluations are found to be inadequate.  The 
governing norm in such cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The record reflects that the veteran has not 
required frequent hospitalizations for his left knee 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the assigned 
evaluations.  Although the examiner in 2002 noted that his 
knee disability would interfere with his work as a carpenter 
and that the veteran reported having difficulty performing 
his job functions because of his knee, the evidence does not 
show marked interference with employment.  Accordingly, the 
Board has determined that the scheduler criteria are 
sufficient to rate the veteran's knee disability and referral 
of this case for extra-schedular consideration is not in 
order.

The Board notes the veteran's service representative contends 
that another examination should be performed because the the 
2002 examination is outdated.  However, there has been no 
assertion that the veteran's left knee disorder has become 
worse since that examination.  The Board also notes that the 
rating for the left knee disorders was raised subsequent to 
and based on that examination.




	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 30 percent for status post repair of 
left knee derangement is denied.

A rating in excess of 10 percent for arthritis of the left 
knee is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


